The Court differed in opinion as to the competency of the witness, and the witness was sworn.
Sarah, Negro, sworn. Smith, Wrotten, and Grumble, came in to the widow Nowels and asked her and Sally Stable who I belonged to, and said I had stole linen and they would take me before Squire Laws, they tied me and carried me to Vienna that night — which time the Attorney General admits was the time of taking, therefore the witness was discharged as incompetent.
Verdict for defendants, Job Smith and Shadrack Wrotten. Motion of defendants’ counsel against the Court’s certifying for costs.